DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al. (US 2011/0113997 A1) in view of Bassett (US 2014/0216312 A1).
Schilling et al. ‘997 discloses a gauge wheel adjustment assembly for controlling penetration depth of a disk opener (22), comprising:
a spindle (54) adapted to be rotatably supported in a spindle sleeve (56), the spindle (54) having a shaft with a first end (60) with a rectangular boss adapted for engagement with a depth adjustment handle of the disk opener and a second end (62) with a spline engagement formation; and
a gauge wheel support arm (46) having a complementary spline formation for engagement with the second end (62) of the spindle.
Regarding claim 1, Schilling fails to teach a tapered spline engagement formation and a tapered spline formation.  Bassett ‘312, as best viewed in Fig. 8, shows a depth gauge assembly comprising a spindle (506) having a tapered end for engagement with a complimentary formation (Fig. 5) of an arm (208).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spindle (54) of Schilling such that the second end (62) would have been tapered and the gauge wheel support arm (46) spline formation would have been complementarily tapered, as suggested by Bassett.  One having ordinary skill in the art would have been motivated to make the modification since the structure was suitable and known in the art of earth working assemblies.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
29 September 2022